Judgment of the County Court of Queens county unanimously affirmed, without costs. We would be of opinion that the appellants are entitled to the relief prayed for in their answers were it not for the fact that they have executed and delivered general releases to defendant Hirschman. Because of those releases and for that reason only we are constrained to affirm the judgment, without costs. This court reverses the conclusions of law made by the learned county judge at request of respondent Hirschman, designated as A3, A5, at folios 119 and 120, and finds the conclusions of law requested by said respondent and designated as B7 and B8, at folios 121 and 122. This court also makes the findings of fact requested by appellants and refused by the county judge designated as 8th and 9th, at folios 66 and 67. Present — Blaekmar, P. J., Rich, Kelly, Manning and Young, JJ. Settle order upon notice.